DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 1-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/20/2022.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11,13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10837994. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 11, 13-17 are anticipated by claims 1-8.
17099638					US. Pat 10837994
11. An electrical test device, comprising:

a conductive probe element configured to be placed in contact with an electrical path of an electrical system and energized by the power supply for applying to the electrical path an input signal of relatively low-amperage; and 
a processor connected to the probe element and being configured to receive an output signal from the electrical path and determine a first voltage across the electrical path in response to the low-amperage input signal; the processor being configured to apply a relatively high-amperage current pulse to the electrical path and determine a second voltage across the electrical path in response to application of the high-amperage current pulse; the processor being configured to determine a voltage drop across the electrical path based on the difference between the first voltage and the second voltage.


a conductive probe element configured to be placed in contact with an electrical path of an electrical system and energized by the power supply for applying to the electrical path an input signal of relatively low-amperage; 
a processor connected to the probe element and being configured to receive an output signal from the electrical path and determine a first voltage across the electrical path in response to the low-amperage input signal; the processor being configured to apply a relatively high-amperage current pulse to the electrical path and determine a second voltage across the electrical path in response to application of the high-amperage current pulse; wherein the processor is configured to halt application of the high-amperage current pulse to the electrical path when the first voltage falls outside of a predetermined operating range of the electrical path; the electrical test device configured to provide an audible, visual or tactile indication if a measurement of the electrical path is less 
13. The electrical test device of claim 11 wherein: the electrical path comprises a power feed having a high-voltage side and a low-voltage side; the probe element being configured to be placed in contact with the low-voltage side; and the probe element being configured to sink current into the test device during application of the relatively high-amperage current pulse.
2. The electrical test device of claim 1 wherein: the electrical path comprises a power feed having a high-voltage side and a low-voltage side; the probe element being configured to be placed in contact with the low-voltage side; and the probe element being configured to sink current into the test device during application of the relatively high-amperage current pulse.
14. electrical test device of claim 11 wherein: the electrical path comprises a power ground having a high-voltage side and a low-voltage side; the probe element being configured to be placed in contact with the high-voltage side; and the probe element being configured to source current into the electrical path during application of the relatively high-amperage current pulse.
3. The electrical test device of claim 1 wherein: the electrical path comprises a power ground having a high-voltage side and a low-voltage side; the probe element being configured to be placed in contact with the high-voltage side; and the probe element being configured to source current into the electrical path during application of the relatively high-amperage current pulse.

4. The electrical test device of claim 1 wherein: the processor being configured to determine an electrical resistance of the electrical path based on the voltage drop.
16. A method of measuring a voltage drop in a relatively low-impedance electrical path, comprising the steps of: placing a conductive probe element in contact with the electrical path; 
energizing the probe element from an power supply; 
applying, using the probe element, a relatively low-amperage input signal to the electrical path using the probe element; determining, using the processor, a first voltage across the electrical path in response to the application of the low-amperage input signal; 
applying, using the probe element, a relatively high-amperage current pulse to the electrical path; 
determining, using the processor, a second voltage across the electrical path in response to the application of the high-amperage current pulse; and 


energizing the probe element from an power supply; 
applying, using the probe element, a relatively low-amperage input signal to the electrical path using the probe element; determining, using the processor, a first voltage across the electrical path in response to the application of the low-amperage input signal; 
applying, using the probe element, a relatively high-amperage current pulse to the electrical path; 
determining, using the processor, a second voltage across the electrical path in response to the application of the high-amperage current pulse; and 

17. The method of claim 16 further comprising the step of: indicating, using an indicating device, the voltage drop across the electrical path.
6. The method of claim 5 further comprising the step of: indicating, using an indicating device, the voltage drop across the electrical path.
19. The method of claim 17 wherein the electrical path comprises a power feed having a high-voltage side and a low-voltage side, the method further comprising the steps of: placing the probe element in contact with the low-voltage side; and sinking current from the electrical path into the test device during application of the current pulse.
7. The method of claim 6 wherein the electrical path comprises a power feed having a high-voltage side and a low-voltage side, the method further comprising the steps of: placing the probe element in contact with the low-voltage side; and sinking current from the electrical path into the test device during application of the current pulse.
20. The method of claim 17 wherein the electrical path comprises a power ground 
.




Allowable Subject Matter
Claims 12,18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DEMETRIUS R PRETLOW/            Examiner, Art Unit 2858                                                                                                                                                                                            /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858